DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “the determined set of QCLed occasions associated with antenna ports having common properties for a downlink reception, wherein the transceiver is further configured to receive, from the BS, a channel state information reference signal (CSI-RS) resource based on the determined set of QCLed occasions within the discovery burst transmission window” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A user equipment (UE) in a wireless communication system supporting a shared spectrum channel access, the UE comprising: a transceiver configured to receive, from a base station (BS), system information indicating a discovery burst transmission window; and a processor operably connected to the transceiver, the processor configured to determine a set of quasi-co-located (QCLed) occasions within the discovery burst transmission window included in the system information, the determined set of QCLed occasions associated with antenna ports having common properties for a downlink reception, wherein the transceiver is further configured to receive, from the BS, a channel state information reference signal (CSI-RS) resource based on the determined set of QCLed occasions within the discovery burst transmission window.
2.	Regarding claim 8 – A base station (BS) in a wireless communication system supporting a shared spectrum channel access, the BS comprising: a processor configured to determine a set of quasi-co-located (QCLed) occasions within the discovery burst transmission window, the determined set of QCLed occasions associated with antenna ports having common properties for a downlink reception, and a transceiver operably connected to the processor, the transceiver configured to: transmit, to a user equipment (UE), system information indicating the discovery burst transmission window, and transmit, to the UE, a channel state information reference signal (CSI-RS) resource based on the determined set of QCLed occasions within the discovery burst transmission window.
3.	Regarding claim 15 -  A method of a user equipment (UE) in a wireless communication system supporting a shared spectrum channel access, the method comprising: receiving, from a base station (BS), system information indicating a discovery burst transmission window; determining a set of quasi-co-located (QCLed) occasions within the discovery burst transmission window included in the system information, the determined set of QCLed occasions associated with antenna ports having common properties for a downlink reception, and receiving, from the BS, a channel state information reference signal (CSI-RS) resource based on the determined set of QCLed occasions within the discovery burst transmission window.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-20 are allowable over the prior art of record.

Conclusion

Claims 1-20 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 2022/0124819 A1) discloses systems and methods for retransmission of content free random access beam failure recovery (CFRA-BFR) and cross-CC beam failure detection.
Hoshino et al. (US 2022/0124633 A1) discloses communication method, terminal apparatus, base station apparatus, and integrated circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
10 May 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465